Case 1:88-cv-01592-MLW Document 128 Filed 08/11/21 Page 1 of 1
Case 1:88-cv-01592-MLW Document 125-1 Filed 07/16/21 Page 1of1

UNITED STATES DISTRICT COURT FOR THE
DISTRICT OF MASSACHUSETTS

 

In re: Apollo Securities Litigation

No. 1:88-cv-01592-MLW

 

 

AA {PROPOSED} ORDER AUTHORIZING CY PRES
DISPOSITION OF UNCLAIMED SETTLEMENT FUNDS

 

Upon Plaintiffs’ Motion for an Order Authorizing Cy Pres Disposition of Unclaimed
Settlement Funds and the memorandum in support thereof, together with exhibits, and good cause
appearing:

IT IS HEREBY ORDERED that the balance of $2,295.45 remaining in the net Settlement
Fund may be contributed to the Taxpayers Against Fraud Education Fund; and that, upon such

contributions having been made, the settlement administration in this litigation shall be concluded.

Dated: Ansa uxt WW, Zo2l saat aE Nan
United States District Judge
